Per Curiam
Begley appeals from the denial of his petition for post conviction relief.
The issue concerns the authority of the Parole Board to recompute the expiration of Begley’s sentence. Begley escaped from custody and as a result served time in a Federal Prison. The Parole Board extended the maximum expiration date to compensate for Begley’s absence from Indiana while serving in the Federal Prison.
The issue raised has been adversely decided to Begley’s interest. Hendrixson v. Lash (1972), 258 Ind. 550, 282 N.E.2d 792; Phend v. Thais (1972), 154 Ind. App. 498, 290 N.E.2d 128.
Judgment affirmed.
Note. — Reported at 299 N.E.2d 238.